DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                                   
Response to Amendment
This action is entered in response to the amendment filed 8/4/21. Claims 1, 3, 4, 6-9 and 11-25 are pending. Claims 16-23 are withdrawn. Claims 2, 5, 10 are cancelled. 
Response to Arguments
Applicant’s arguments, filed 8/4/21, with respect to the rejections of claims 1, 3-9 under 35 U.S.C. 103 as being unpatentable over Kelly et al (US8486014) in view of Strauss (US2012/0116350) have been fully considered and are not persuasive. Applicant argues, “the Examiner uses the inflated balloon for its shape in rejecting the claims. But the Examiner also uses the deflated balloon of Kelly for its alleged interaction with a guide catheter”. As stated in the previous office action, there is no distinction in the claim of the state of the progressive size changing shape prior to insertion into the guide catheter. Further claim 1 reads “including a configuration having a progressive size-changing shape”. The claim does not recite the tubular member configuration required to remain only in the progressive size-changing shape. Furthermore, Examiner makes notice these arguments are toward limitations that are not claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the tubular member inserted though the guide catheter in the configuration of the progressive size changing shape) are not recited in the rejected claim(s).  Although the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant further argues, “the Examiner also uses the deflated balloon of Kelly for its alleged interaction with a guide catheter”. Examiner respectfully disagrees with Applicants’ arguments, the tubular member (perfusion balloon 230) of Kelly would engage the guide catheter as taught by Strauss when it is inserted through it. Examiner makes notice the tubular member of Kelly is inserted in the catheter in the deflated state, and in the inflated state is capable of engaging the guide catheter. In the instant case, the guide catheter of Strauss has the same claimed structure and performs the claimed function of “slidably positioning the tubular member within the guide catheter” by the guide catheter 300 of Strauss having a working lumen for insertion of a therapeutic device to the defective site (Paragraph [0016] of Strauss). The language “at least one progressive size-changing shape of the tubular member is slidable and engageable with the inner surface of the guide catheter” merely recites an intended use of the apparatus. The claim is an apparatus claim, and is to be limited by structural limitations. “slidable and engageable”, constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the device of the modified device of Kelly/Strauss meets the structural limitations of the claim, and is capable of performing the stated function because the inflated balloon 230 could be withdrawn into the guide catheter 300 for removal of the balloon 230.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6-9, 11-15, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US8486014) (“Kelly”) in view of Strauss (US2012/0116350). 
Regarding claim 1, Kelly discloses an assembly for creating a bi-directional path through an occlusion (assembly allows for blood blow through a stenotic valve that is blocked, C1:L41-44), comprising:
an alignment device (210) including a positioning member (outer shaft 212) and a tubular member (perfusion balloon 230, structure is substantially tubular especially in the intermediate section) defining a passageway (lumen 452),
a proximal end portion (346) and a distal end portion (350) of the tubular member including a configuration having a progressive size-changing shape (see Figs. 5, 7), each size-changing shape having an opening with a diameter greater than a diameter of an intermediate portion of the tubular member (where the diameter of the balloon in the intermediate section is less than the diameter at the proximal and distal ends, see Figs. 5, 7).
attached directly with the proximal end portion of the tubular member (the shaft 212 is secured to the balloon 230 off the center axis at the balloon 230 proximal end; C6:L27, see Figs. 5, 7; balloon 230 is attached to outer shaft 212, C6:L27) does not extend distally past the distal end portion of the tubular member (see Fig. 5), and
wherein the intermediate portion of the tubular member is configured for a guidewire to move through the intermediate portion when the proximal end portion and the distal end portion of the tubular member are in the configuration having a progressive size-changing shape (guidewire extends through the lumen 218 of inner shaft 214 that extends through the intermediate portion of balloon 230, see Fig. 5; C4:L12-15) and
Kelly is silent regarding wherein the tubular member is configured to be positioned at least partially in a lumen of a guide catheter, the guide catheter configured to have a proximal end and a distal end with the lumen extending between the proximal end and the distal end and configured such that the proximal end is located outside a patient when the distal end is positioned at the occlusion, and the guide catheter having an inner surface wherein an outer surface portion of at least one progressive size-changing shape of the tubular member is slidable and engageable with the inner surface of the guide catheter. 
Strauss teaches a guide catheter 300 for performing various medical procedures such as flow restoration (Paragraph [0016]). Where the guide catheter 300 has a proximal end that extends outside of the body and a distal end that is positioned at the 
Examiner makes notice the tubular member of Kelly would engage the inner surface of the guide catheter of Strauss, since Strauss teaches using the guide catheter for insertion of devices in Paragraph [0016]. The guide catheter of Strauss is configured to be located outside of the patient for operation as stated in Paragraph [0028] and has a distal end at the treatment site as stated in Paragraph [0066].

Regarding claim 3, Kelly/Strauss discloses the assembly of claim 1, Kelly further discloses wherein the proximal end portion of the tubular member includes an angled side opening (tapered opening at proximal end, see Fig. 5).
Regarding claim 6, Kelly/Strauss discloses the assembly of claim 1, Kelly further discloses wherein the progressive size-changing shape at the proximal end portion and 
Regarding claim 7, Kelly/Strauss discloses the assembly of claim 1, Kelly further discloses wherein the progressive size-changing shape at the proximal end of the tubular member defines a narrowing portion of the passageway in a proximal-to-distal direction (see Fig. 5).
Regarding claim 8, Kelly/Strauss discloses the assembly of claim 7, Kelly further discloses wherein the progressive size-changing shape at the distal end of the tubular member defines an enlarging portion of the passageway in a proximal-to-distal direction (see Fig. 5).
Regarding claim 9, Kelly/Strauss discloses the assembly of claim 8, Kelly further discloses wherein the progressive size-changing shape at the distal end of the tubular member is sized and shaped to receive a tip of a catheter configured to advance through an occlusion (the balloon 230 is “configured to” receive a guidewire, C4:L12; guidewires can be catheters by definition since guidewires are often hollow tubes, thus by receiving the guidewire, the progressive size-changing shape is configured to receive a catheter/hollow guidewire).
Regarding claim 11, Kelly/Strauss discloses the assembly of claim 1, Kelly further discloses wherein a diameter of the outer surface portion of each progressive size-changing shape, in a relaxed configuration, is larger than a diameter of the inner surface of the guide catheter (the delivery sleeve is slide over the perfusion balloon in the deflated configuration, C3:L43).

Regarding claim 24, Kelly/Strauss discloses the assembly of claim 1; yet, is silent regarding further comprising a valve attached to the proximal end of the guide catheter.
Strauss further teaches a guide catheter 300 for performing various medical procedures such as flow restoration (Paragraph [0016]). Where the guide catheter 300 has a proximal end that extends outside of the body and a distal end that is positioned at the defective site (Paragraph [0028], where the hub 316 is for insertion of devices by the operator, Paragraph [0048]; the distal end of guide catheter may be navigated to treatment site, Paragraph [0066]). Further, the guide catheter 300 has a working lumen for insertion of a therapeutic device to the defective site (Paragraph [0016]). Where a proximal hub 316 comprises a hemostasis valve (Paragraph [0048]) to prevent blood from escaping the proximal end of the catheter. It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the guide catheter of Kelly/Strauss to have a valve attached to it as taught by Strauss in order to prevent blood from escaping the proximal end of the catheter (see Paragraph [0048] of Strauss). 

Regarding claim 13, Kelly discloses an assembly for creating a bi-directional path through an occlusion (assembly allows for blood blow through a stenotic valve that is blocked, C1:L41-44), comprising: 
an alignment device (212/230), comprising:

a positioning member (outer shaft 212) eccentrically attached directly at proximal end portion of the tubular member (the shaft 212 is secured to the balloon 230 off the center axis at the balloon 230 proximal end; C6:L27, see Figs. 5, 7; balloon 230 is attached to outer shaft 212, C6:L27), wherein the positioning member does not extend distally past a distal end portion of the tubular member (see Fig. 5);
a distal end portion of the tubular member including a funnel (perfusion balloon 230, structure has the shape of a funnel, see Fig. 5) having an opening and configured to receive a tip of a catheter configured to advance through an occlusion (the balloon 230 is “configured to” receive a guidewire, C4:L12; guidewires can be catheters by definition since guidewires are often hollow flexible tubes, thus by receiving the guidewire, the progressive size-changing shape is configured to receive a catheter/hollow guidewire);
and an intermediate portion of the tubular member configured for a guidewire to move through the intermediate portion (guidewire extends through the lumen 218 of inner shaft 214 that extends through the intermediate portion of balloon 230, see Fig. 5; C4:L12-15). 
Kelly is silent regarding a guide catheter configured to have a proximal end and a distal end, wherein the proximal end is located outside a patient when a distal end is positioned at the occlusion. Strauss teaches a guide catheter 300 for performing various medical procedures such as flow restoration (Paragraph [0016]). Where the guide catheter 300 has a proximal end that extends outside of the body and a distal end that 

Examiner makes notice the tubular member of Kelly would engage the inner surface of the guide catheter of Strauss, since Strauss teaches using the guide catheter for insertion of devices in Paragraph [0016]. The guide catheter of Strauss is configured to be located outside of the patient for operation as stated in Paragraph [0028] and has a distal end at the treatment site as stated in Paragraph [0066].
Where Kelly/Strauss discloses the funnel having an opening for alignment with a distal opening of the guide catheter. The funnel of Kelly is capable of being aligned with the distal opening of the guide catheter at the least during deployment from the guide catheter as taught by Strauss.

Regarding claim 14, Kelly/Strauss discloses the assembly of claim 13, the modified invention further discloses wherein a diameter of an outer surface portion of the funnel, in a relaxed configuration, is larger than an inner diameter of the guide catheter (the funnel is intended to fit and press against the valve and aorta wall to remove calcified lesions, see C5:L39-41 of Kelly; where the guide catheter of Strauss is intended to be navigated to the treatment site and would not perform as intended if sized in diameter to press against a vessel wall; therefore, the inner diameter of the guide catheter of Strauss would be smaller than the outer diameter of the funnel).
Regarding claim 15, Kelly/Strauss discloses the assembly of claim 13, Kelly further discloses wherein a proximal end portion of the tubular member includes a second funnel having an opening facing away from the opening of the funnel at the distal end portion of the tubular member (see Fig. 5).
Regarding claim 25, Kelly/Strauss discloses the assembly of claim 13; yet, is silent regarding comprising a valve attached to the proximal end of the guide catheter. Strauss further teaches a guide catheter 300 for performing various medical procedures such as flow restoration (Paragraph [0016]). Where the guide catheter 300 has a proximal end that extends outside of the body and a distal end that is positioned at the defective site (Paragraph [0028], where the hub 316 is for insertion of devices by the . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Strauss and further in view Guo et al (US2012/0259314) (“Guo”). 
Regarding claim 4, Kelly/Strauss discloses the assembly of claim 1, wherein the positioning member includes reinforcements such as filaments (C4:L31); yet, is silent regarding wherein the positioning member includes an elongated hypotube, ribbon, or wire. Geo teaches a method of recanalization a chronic total occlusion using a catheter shaft 106 with a guidewire received therein. The catheter shaft 106 is a composite having a reinforcement material within a polymeric body, where the reinforcement layer may be a wire mesh layer (Paragraph [0020]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the reinforcement material of Kelly to be a wire mesh as taught by Guo, in order to provide the catheter shaft with the desired degree of flexibility, strength, and/or toughness (Paragraph [0020] of Guo) and since it has been held to be within the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kelly Bekker, can be reached on 571-272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.M/Examiner, Art Unit 3771

/WADE MILES/Primary Examiner, Art Unit 3771